September 21, 2011 DREYFUS MANAGER FUNDS I -DREYFUS S&P STARS OPPORTUNITIES FUND Supplement to Prospectus dated August 1, 2011 The following information supersedes and replaces any contrary information contained in the sections of the fund’s Prospectus entitled “Fund Summary – Portfolio Management” and “Fund Details-Management”: Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of The Dreyfus Corporation (“Dreyfus”). The team members are Jocelin A. Reed, C. Wesley Boggs, Warren Chiang, Ronald Gala, Langton Garvin and Patrick Slattery, each of whom are dual employees of Mellon Capital and Dreyfus. The team has managed the fund since September 2011. Ms. Reed is a director and senior portfolio manager at Mellon Capital and has been employed by other current or predecessor BNY Mellon entities since 1994. Mr. Boggs is a vice president and senior portfolio manager at Mellon Capital, where he has been employed since January 1993. Mr. Chiang is a managing director of active equity strategies at Mellon Capital, where he has been employed since 1997. Mr. Gala is a director and senior portfolio manager at Mellon Capital and has been employed by other current or predecessor BNY Mellon entities since 1993. Mr. Garvin is a director at Mellon Capital, and has been employed by other current or predecessor BNY Mellon entities since 2004. Mr. Slattery is a vice president and a portfolio manager at Mellon Capital, and has been employed by other current or predecessor BNY Mellon entities since 2005. Mr. Boggs and Mr. Chiang have been portfolio managers of the fund since March 2010. Ms. Reed, Mr. Gala, Mr. Garvin and Mr. Slattery have been portfolio managers for the fund since September 2011. 6021S0911 September 21, 2011 DREYFUS MANAGER FUNDS I: -Dreyfus S&P STARS Opportunities Fund Supplement to Statement of Additional Information (the “SAI”) Dated: May 1, 2011, as revised or amended July 1, 2011 and August 1, 2011 The following information supersedes and replaces any contrary information pertaining to the Dreyfus S&P STARS Opportunities Fund contained in Part I of the Statement of Additional Information (the “SAI”) entitled “Certain Portfolio Manager Information”: Jocelin A. Reed, C. Wesley Boggs, Warren Chiang, Ronald Gala, Langton Garvin and Patrick Slattery serve as the Fund’s portfolio managers . Ms. Reed and Messrs. Boggs, Chiang, Gala, Garvin and Slattery are employed by The Dreyfus Corporation (“Dreyfus”) and Mellon Capital Management Corporation, an affiliate of Dreyfus. The following table lists the number and types of other accounts advised by the portfolio managers and assets under management in those accounts as of August 31, 2011: Registered Investment Portfolio Company Assets Pooled Assets Other Assets Manager Accounts Managed Accounts Managed Accounts Managed Jocelin A. Reed 14 * $ M 10 $ M 67 ** $ M C. Wesley Boggs 14 * $ M 10 $ M 67 ** $ M Warren Chiang 14 * $ M 10 $ M 67 ** $ M Ronald Gala 14 * $ M 10 $ M 67 ** $ M Langton Garvin 14 * $ M 10 $ M 67 ** $ M Patrick Slattery 14 * $ M 10 $ M 67
